                     Case 1:19-cr-10371-DJC Document 1 Filed 10/01/19 Page 1 of 2
                     Case: 3:09-cr-00150-wmc Document #: 82 Filed: 09/26/19 Page 1 of 1

PROB 22                                                                                                        DOCKET NUMBER (Iran, Coun)
(Rev. 02/88)
                                                                                                               0758 3:09CR00150-001
                          TRANSFER OF JURISDICTION                                                             DOCKET NUMBER (Rcc, Court)


                                                                                                                l^Qr <03"?I
NAME & ADDRESS OF PROBATtONER/SUPERVlSED RELEASEE                                 DISTRICT                                          DIVISION

Trevor Lucas
                                                                                                                                    Madison
Milwaukee, Wisconsin                                                              Western Wisconsin
                                                                                  NAME OF SENTENCING JUDGE



                                                                                  Honorable William M. Conley
                                                                                  DATES OF PROBATION/             FROM              TO
                                                                                  SUPERVISED RELEASE


                                                                                                                  07/19/2019        07/18/2024
OFFENSE




21 U.S.C. § 924 (c)- Use of a Fireai-m in Relation to a Crime of Violence [attempted kidnapping, a violation
of 18 U.S.C. § 1201(a) and (3)]; a Class A felony


PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR              THE               Western           DISTRICT OF             Wisconsin



      IT IS HEREBY ORDERED thatpursuant to 18 U.S.C. 3605 thejurisdiction of the probationer orsupervised releasee named above be
transferred with the records of this Court to the United States District Court for the District of Massachusetts upon that Court's
order ofacceptance ofjurisdiction. This Court hereby expressly consents that the period ^fobation orsj*pervised release may be changed
by the District Court to which this transferis madewithout further inquiry of this

                                    Date                                                             United States Dislnct Judge




•This sentence may be deleted in the discretion of (he transferring court.


PART 2 - ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                     Distl'lct of MaSSachuSCttS



       ITISHEREBY ORDERED thatjurisdiction over the above-named probationer/supervised releasee beaccepted and assumed by this
Court from and after entry of this order,




                                                                                             GlIo^
                   EITcctive Date                                                            United States Dislnct Judge
Case 1:19-cr-10371-DJC Document 1 Filed 10/01/19 Page 2 of 2
